DETAILED ACTION
	Claims 1-8 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-8 are objected to (wherein claims 5 and 7-8 inherit their objections due to their dependencies) because of the following informalities:  
In claim 2, line 3, it is suggested that “the body” be changed to --the body of the cap-- to distinguish the recited structure from the one or more solenoid valve main bodies introduced in claim 1.  
In claim 2, line 5, it is suggested that “the body” be changed to --the body of the cap-- to distinguish the recited structure from the one or more solenoid valve main bodies introduced in claim 1.  
In claim 3, line 2, it is suggested that “the body” be changed to --the body of the cap-- to distinguish the recited structure from the one or more solenoid valve main bodies introduced in claim 1.  
In claim 4, line 3, it is suggested that “the body” be changed to --the body of the cap-- to distinguish the recited structure from the one or more solenoid valve main bodies introduced in claim 1.  
In claim 4, line 4, it is suggested that “the body” be changed to --the body of the cap-- to distinguish the recited structure from the one or more solenoid valve main bodies introduced in claim 1.  
In claim 6, last line, it is appears that “(56)” should be deleted because reference numbers are not used anywhere else in the claims.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazoe et al. (US 2020/0049169) in view of Burchard et al. (US 2019/0258285).
Regarding claim 1, Miyazoe discloses in Figs. 1-10 a waterproof solenoid valve in which one or more solenoid valve main bodies including a valve member 58 that switches a channel 22, an electromagnetically driving mechanism (comprising the electromagnetic valve(s) 50 comprising pilot valves 62a,b, as disclosed in paragraph 36) that drives the valve member 58, and one or more manual buttons 61 capable of manually switching the valve member 58 are mounted on a manifold 10 with a waterproof structure (paragraph 38), the waterproof solenoid valve being covered with a waterproof cover 70 attached to the manifold 10 in a liquidtight manner (with a gasket 75 disposed between the structures 10, 70), 
wherein the waterproof cover 70 includes, at a portion covering the manual button 61 of the solenoid valve main body, an operation unit 77 for pressing the manual button 61 in a direction of a central axis, 
wherein the operation unit includes a cap 77a,b with flexibility (paragraph 42) attached to the waterproof cover 70 in a liquidtight manner (inherently given that the whole assembly is meant to be waterproof, as disclosed in the abstract), one or more operation pins 77c so as to be displaceable in the direction of the central axis, 
wherein the cap 77a,b includes a flexible pressing portion 77b that is elastically deformed at a pressing operation (paragraph 42), and 
wherein one end of the operation pin 77c is in contact with or close to the pressing portion 77b of the cap 77a,b, and another end of the operation pin 77c is in contact with the manual button 61 (paragraph 42).
Miyazoe lacks the operation unit including a pin guide interposed between the cap and the solenoid valve main body, and the one or more operation pins inserted in a guide hole of the pin guide. 
Burchard teaches in Figs. 1-7 an operation unit including a pin guide 44, 56 interposed between the cap 95, 36 and the actuated structure 76, 80 (analogous to the solenoid valve main body actuated by the operation pin in Miyazoe), and the one or more operation pins 62, 88 inserted in a guide hole of the pin guide 44, 56.  Burchard teaches that the pin guide 44, 56, provides latch elements 102, 104 that interact with the pin 62, 88 as the pin 62, 88 reciprocates to provide tactile feedback for the user (paragraph 67).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the operation unit disclosed by Miyazoe to include the pin guide taught by Burchard (wherein the pin guide is interposed between the cap and the solenoid valve main body and a guide hole in the pin guide to guide the one or more operation pins in their reciprocation) with latch elements that interact with the pin (comprising a sleeve with depressions as Burchard teaches)) as the pin reciprocates to provide tactile feedback for the user, as Burchard teaches (paragraph 67).  Miyazoe already discloses that the cap 77 is fitted into the cover 70 by the rim of a hole in the cover 70 fitting into the annular groove 77a of the cap 77, so it would have been obvious to one having ordinary skill in the art that the connecting element 95 taught by Burchard to secure the flexible portion of the cap 36 and pin guide 44, 56 in the cover is unnecessary, however, it would have been obvious to one having ordinary skill in the art to alternatively include the connecting element 95 taught by Burchard to provide a more rigid securement than the annular groove in the flexible material of the cap, which is more susceptible to failure by wear, stretch, deform, etc. 
Regarding claim 2, Miyazoe discloses in Figs. 1-10 that the cap 77a,b includes a hollow body (within the sidewall(s) with groove 77a) and a head 77b that covers one end of the body, the head 77b including the pressing portion 77b.  Burchard teaches in Figs. 1-7 that the pin guide 44, 56 is fitted in the body of the cap 95, 36 and engages with the body (such as the support ring portion 40 of the cap 95, 36, and/or the bottom portion of the connecting element 95 with the external thread 98 in the alternative modification of Miyazoe in view of Burchard discussed above with regard to claim 1, in which the connecting element 95 is included to secure the flexible part 36 to the cover as an alternative to Miayzoe disclosing that the flexible part has an annular groove 77a that secures it to the cover 70).
Regarding claim 5, Burchard discloses in Figs. 1-7 that the operation pin 62, 88 is inserted into the guide hole from one end of the pin guide 44, 56 (because the top end of the pin 62, 88 passes through the top end of the pin guide 44, 56, or because the bottom end 66 of the pin 62, 88 passes through and/or reciprocates in the bottom end of the pin guide 44, 56, so the pin 62, 88 is interpreted as being inserted into the guide hole from either the top end or bottom end; wherein the recitation isn’t seen as necessitating a certain method of making as apparently intended by the applicant), and wherein the operation pin 62, 88 and the pin guide 44, 56 have a falling prevention mechanism (comprising the bottom, annular protrusion of the latch member 88 and the annular recess in which said protrusion reciprocates) for preventing the operation pin 62, 88 inserted in the guide hole from falling off the pin guide 44, 56.
Regarding claim 6, Burchard teaches in Figs. 1-7 that the falling prevention mechanism includes a window hole (in the form of an interior, annular blind bore in the pin guide 44, 56, formed by central bore in the bottom half of the holding part 56 and the intermediate wall of the support part 44, in which the bottom protrusion of the latch member 88 reciprocates) formed at a side wall of the guide hole so as to be elongated in the direction of the central axis, a locking portion (comprising either end wall of the window to limit the reciprocation of the bottom protrusion of the latch member 88) formed at one end of the window hole, and a locking claw (comprising the bottom protrusion of the latch member 88) that is formed at a side of the operation pin 62, 88 and is fitted in the window hole so as to be displaced freely (because it is able to reciprocate within the window), and wherein the locking claw engages with the locking portion to prevent the operation pin from falling off the guide hole.  
Allowable Subject Matter
Claims 3-4 and 7-8 would be allowable if rewritten to overcome the claim objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or render obvious, in combination with the other limitations recited in claim 3, the pin guide including a first guide that is press-fitted in the body of the cap wherein the first guide has a locking groove around its outer periphery and wherein part of the body of the cap is fitted and retained in the locking groove.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jonathan Waddy. Whose telephone number is 571-270-3146.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM EST), alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. W./
Examiner, Art Unit 3753

/KENNETH RINEHART/Supervisory Patent Examiner, Art Unit 3753